DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-18 are pending, and are subject to the restriction requirement set forth below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to systems for treating contaminated water, classified in Class 210, Subclass 198.1.
II. Claims 14-18, drawn to a method for treating contaminated water, classified in Class 210, Subclass 723.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of claim 14 could be carried out without the specific components recited in system claim 1 (the agitation and flocculating system and particulate filter capture system) or in system claim 7 (the fixed-bed type cross-flow system and particulate filter system). To carry out the steps of claim 14, all that is needed is to add an anhydrite to contaminated water to form the precipitate, would could be collected in various ways including sedimentation in a thickener and decanting off the clarified water.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If the inventions of Groups I and II were required to be searched as one, a search over multiple subclasses would be required, in order to appropriately search for the specific mechanisms recited in the agitation and flocculation system and fixed-bed type cross-flow system, and the more general recitation of contacting the anhydrite with the contaminated water as recited in method claim 14. These different mechanisms are classified separately based on their method of operation and the components required to carry out the first clause of each system, not to mention the particulate filter system which is also not required by claim 14. The more general nature of claim 14 would require different search strategies and queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: Species 1: claims 1-6, directed to a system comprising an agitation and flocculating system, and Species 2: claims 7-13, directed to a system comprising a fixed-bed type cross-flow system instead of the agitation and flocculating system. The species are independent or distinct because in Species 1, the agitation and flocculation system is configured to allow for mixing and formation of precipitate of calcium sulfate hydrate and contaminant complexes, while the fixed-bed type cross-flow system of Species 2 is comprised of a completely different design as a cartridge-type filter media comprising the anhydrite quantity.  Although precipitate of calcium sulfate hydrate and contaminant complexes are formed, the fixed-bed type cross-flow system is configured to discharge the aqueous contaminated stream with sufficient flow to carry the calcium sulfate hydrate and contaminant complexes downstream, without substantial precipitation and settling, in contrast to how the agitation and flocculating system of Species 1 is configured to operate, which requires at least some settling of precipitates of calcium sulfate hydrate and contaminant complexes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  if Species I and II were required to be searched as one invention, a search of all flocculation and settling systems configured as in claim 1 would need to be searched in addition to the fixed-bed type cross-flow system, which are not common variants in the field of water treatment.  If a contaminated stream is treated via agitation and flocculation with settling, it does not necessarily follow that a similar contaminated aqueous stream could be successfully treated via cartridge filtration comprising the anhydrite component, or a different type of sorption media contained within a fixed bed. These concepts are classified separately according to their respective art, and it is not likely that a single reference would provide these alternatives in treating contaminated water. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	01 June 2022